t c summary opinion united_states tax_court janie m dixon and joseph dixon jr petitioners v commissioner of internal revenue respondent docket no 3356-03s filed date michael s mcnair for petitioners alan friday for respondent wherry judge this case is before the court on respondent’s motion for partial summary_judgment under rule the petition was filed pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the instant proceeding arises from a petition for judicial review unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure filed in response to separate notices of determination concerning collection action s under sec_6320 and or sent to petitioner janie m dixon ms dixon and to petitioner joseph dixon jr mr dixon and a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 sent to ms dixon respondent moves for partial summary_judgment with respect to collection issues other than ms dixon’s request for spousal relief the sec_6015 claim will be dealt with separately at a later date background on date respondent issued to petitioners a notice_of_deficiency for the taxable_year the notice reflected a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the notice was sent by u s certified mail to petitioners pincite gilda circle mobile alabama petitioners did not file a petition with the tax_court in response to the notice_of_deficiency and respondent assessed the deficiency penalty and dollar_figure interest on date on date respondent filed a notice_of_federal_tax_lien with the judge of probate mobile county alabama listing petitioners’ income_tax liabilities for the unpaid balance was shown as dollar_figure thereafter on date respondent sent to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding the just-described lien petitioners returned to respondent a form request for a collection_due_process_hearing signed by both petitioners and dated date petitioners on the form supplied the following explanation of their disagreement with the lien the wrong ss was filed in joseph did not make work or receive any money from any employer we contacted the irs several time sic to try get this corrected we even contacted the employer once we found out about this nothing was resolved additionally the record contains a handwritten statement dated date signed by ms dixon and apparently provided to respondent therein ms dixon further details circumstances surrounding an allegedly mistaken form_w-2 wage and tax statement and asserts when i filed my taxes for the year i knew absolutely nothing about any taxes or wages in my husband sic name i donot sic think that i should be held accountable for some thing sic i had no knowledge about after a telephone conference conducted on date respondent on date issued the above-mentioned notices of determination concerning collection action s under sec_6320 and or and notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 these notices sustained the filing of the notice_of_federal_tax_lien and denied relief to ms dixon under sec_6015 c or f petitioners’ petition challenging these notices was filed with the tax_court on date and reflected an address for ms dixon pincite gilda circle mobile alabama and for mr dixon pincite sweeney lane mobile alabama the petition contains two counts count one states petitioners disagree with the determination concerning requests for relief from joint_and_several_liability under sec_6015 dated date on grounds that the taxpayer was unaware of any unreported income as her husband and her father-in-law handled all of the details of the income in question count two reads petitioners disagree with the determination concerning collection actions under sec_6320 and or in that there was no unreported non- employee compensation as set forth in the determination as this was not money earned by either of the petitioners respondent then filed the subject motion for partial summary_judgment on date respondent asks for summary_judgment with respect to the propriety of the notices of determination concerning collection action s under sec_6320 and or in that petitioners’ receipt of the statutory_notice_of_deficiency precludes challenging the underlying tax_liability for the taxable_year the only error assigned in the petition as to the collection_due_process issue petitioners were ordered to file any response to respondent’s motion on or before date no such response was received by the court discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d the court has considered the pleadings and other materials in the record and concludes that there is no genuine justiciable issue of material fact regarding the collection matters other than ms dixon’s request for spousal relief in this case i collection actions--general rules sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 however provides that such lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 then sets forth procedures applicable to afford protections for taxpayers in lien situations sec_6320 establishes the requirement that the secretary notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 this notice required by sec_6320 must be sent not more than business days after the notice of tax_lien is filed and must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a u s district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii analysis as to the case at bar the sole contention advanced by petitioners in their pleadings with respect to the notices of determination concerning collection action s pertains to their underlying liability for the year specifically the question of whether petitioners received unreported income would affect the amount of taxes owed for petitioners however were previously issued a statutory_notice_of_deficiency for but failed to institute a case in this court they have at no time alleged that they did not receive the deficiency_notice and respondent’s records do not show that the notice was returned as unclaimed or undeliverable accordingly sec_6330 precludes petitioners from disputing the unreported income issue and their corresponding liability in the instant proceeding with respect to matters subject_to review in collection proceedings for abuse_of_discretion the spousal claim advanced by ms dixon set forth separately in petitioners’ pleadings will as indicated above be dealt with separately at a later date otherwise petitioners have not raised any challenges to the appropriateness of the collection action or any collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see 114_tc_176 see also 117_tc_183 the court will grant respondent’s motion for partial summary_judgment accordingly except to the extent of any relief from joint_and_several_liability afforded to ms dixon through future proceedings the decision ultimately entered in this case will reflect that respondent may proceed with collection of petitioners’ tax_liabilities to reflect the foregoing an appropriate order granting respondent’s motion for partial summary_judgment will be issued
